J-A07030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DWAYNE THOMPSON                                      IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

KRISTA ABRAM

                            Appellee                     No. 1231 WDA 2016


                  Appeal from the Order Entered July 12, 2016
               In the Court of Common Pleas of Allegheny County
                       Family Court at No: FD-003646-010


BEFORE: OLSON, STABILE, and STRASSBURGER, JJ.*

MEMORANDUM BY STABILE, J.:                                FILED APRIL 19, 2017

        Appellant, Dwayne Thompson, appeals pro se from the July 12, 2016

order denying his motion to modify an order entered against him under the

Protection From Abuse Act (“PFA”).             We affirm in part, vacate in part,

remand for further proceedings, and deny Appellant’s application for relief as

moot.1

        The parties have been engaged in a highly contentious child custody

and support dispute since July of 2008.           Appellee, Krista Abram, filed for

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We are in receipt of Appellant’s April 11, 2017 application for an expedited
decision. Appellant has requested expedited action from this Court, given
the fact that the final PFA order expires in August of this year. Given our
decision in this memorandum, we deny the application as moot.
J-A07030-17


support from Appellant in 2008 after genetic testing revealed Appellant was

the father of the parties’ child (the “Child”).      The support action has been

pending before Judge Kim Berkeley Clark of the Allegheny County Court of

Common Pleas, Family Division.            On July 23, 2014, Appellee filed a PFA

petition on behalf of herself and the Child, alleging Appellant was physically

and emotionally abusive to the Child and using and selling illegal drugs in

the Child’s presence.        On August 12, 2014, Judge Kathryn Hens-Greco

entered a three-year PFA order against Appellant prohibiting Appellant from

seeing Appellee and the Child. Appellant did not file a timely appeal from

the August 12, 2014 PFA order.

       On September 6, 2014, Appellant filed a petition for special relief,

before Judge Clark, requesting reconsideration of the final PFA order. Judge

Berkeley Clark ordered Appellant to present the petition to Judge Hens-

Greco.    On June 3, 2015,2        Appellant presented an emergency petition to

vacate and expunge the final PFA order to Judge Hens-Greco. Judge Hens-

Greco denied relief.

       Presently at issue is Appellant’s June 23, 2016 petition to modify the

August 12, 2014 final PFA order.           Also on June 23, 2016, Appellee filed a

complaint against Appellant for indirect criminal contempt (“ICC”) of a prior

____________________________________________


2
   In the interim, Appellant filed an emergency petition to vacate and
expunge the PFA order before Judge Berkeley Clark. Judge Berkeley Clark
denied relief.



                                           -2-
J-A07030-17


court order.   On July 12, 2016, Judge Clark denied Appellant’s motion to

modify the PFA order and dismissed Appellee’s ICC complaint.         The trial

court denied Appellant’s petition to hold Appellee in contempt. At Appellee’s

request, the trial court vacated a May 3, 2016 order which permitted

Appellant to deliver a cell phone to Appellee’s attorney to facilitate phone

conversations between Appellant and the Child.     Appellant filed this timely

appeal, raising five assertions of error:

      1. Whether the trial court erred when it heard, allowed[,] and
         granted [Appellee’s] pro se motion to vacate [the May 3,
         2016 order] when she is represented by counsel?

      2. Whether the trial court erred when it heard, allowed[,] and
         granted [Appellee’s] motion to vacate [the May 3, 2016
         order] when she failed to appear for presentment of the
         motion, violated the order and then filed a pro se motion to
         vacate?

      3. Whether the trial court erred when it denied [Appellant’s]
         motion for contempt?

      4. Whether the trial court erred when it denied [Appellant’s]
         petition to modify [the August 12, 2014 final PFA order]?

      5. Whether the trial court erred when it once again showed clear
         bias for [Appellee] and no concern for the best interest of the
         [Child]?

Appellant’s Brief at 6.

      We begin with a review of Appellant’s fourth and fifth issues. Judge

Clark reasoned that the coordinate jurisdiction rule prevented her from

modifying Judge Hens-Greco’s final PFA order.           Trial Court Opinion,

10/28/16, at 9-10. We disagree. The trial court relied on Commonwealth

v. Charnik, 921 A.2d 1214 (Pa. Super. 2007), wherein this Court noted that

                                      -3-
J-A07030-17


a trial court cannot vacate a final PFA order after the appeal period expires.

Id. at 1217 n.3.    The trial court also cited the well-settled principle that

“judges of coordinate jurisdictions sitting in the same court and in the same

case should not overrule the decisions of each other.” Trial Court Opinion,

10/29/16, (quoting Okkerse v. Howe, 556 A.2d 827 (Pa. 1989)).

      We observe that the Domestic Relations Act permits the plaintiff or

defendant in a PFA action to file a petition for modification at any time

during the pendency of the PFA order.      23 Pa.C.S.A. § 6117(a).    The trial

court cited   § 6117, but    nonetheless refused to      consider   Appellant’s

modification because she “believed that this motion should have been

presented before the [sic] Judge Hens-Greco.”           Trial Court Opinion,

10/28/16, at 10.

      The trial court misapplied the coordinate jurisdiction rule. As is clear

from the foregoing law, the propriety of Judge Hens-Greco’s final PFA order

is not at issue. Appellant did not file a timely appeal from that order, and it

is not subject to collateral attack absent extraordinary circumstances not

applicable here. Section 6117 permits modification of a final PFA order at

any time during the pendency of the order.      The merits of a modification

petition do not call into question the propriety of the original order, as that

order is no longer subject to attack.   Rather, the propriety of modification

presents a new issue.    Therefore, the coordinate jurisdiction rule does not

bar Judge Clark from hearing Appellant’s modification petition. We vacate


                                     -4-
J-A07030-17


Judge Clark’s order insofar as it denied Appellant’s modification petition and

remand for a decision on the merits.

      As to Appellant’s remaining issues, we deny relief for the reasons

explained in Judge Clark’s October 28, 2016 opinion. We direct that a copy

of that opinion be filed along with this memorandum.

      Order affirmed in part and vacated in part.       Application for relief

denied as moot. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017




                                    -5-
                                                                             Circulated 04/17/2017 03:33 PM

                                                 ..........                            ..   -~ ·,·
                                                                                                                ·.·




         iNTHE COURT OF COMMON PLEAS:OF.ALLEGI'.iENY COON.TY; "ijENN$YLVANIA
                                                                                                                .,I
                                   FAMJ.l,Y RIVJS.rON                                                               I   I



         DWAYNE TIIO:MPSQN,·.
                           Appellant,
                                                FD: ffiMl03646-0lO·

                                                SUP.ERIOR COURTNO; 12:3J WP.A ·iow
         ..KRISTA
            . . ·- . . ABRAM,..                                                                             ..
                           Appellee.            OPINJO.N                                                   '




                                                                                                           .I
                                                :HONORABLE KIM Bf:RKELEYCLARK                                       i
                                                                                                      ".            I




                                                0W~yng,Jbpn;t_ps(>fl,prQSt
                                                -Ap~0.1mt
..   .
                                                 W13'. .Co?-1 Street
I                                               'Wilkinsburg,:P:A t5221

                                                tauten Darbouze!·Esqµ.ir~
                                                Counse] fot Ap~llee, Kti$~ Abram
                                                O~forcl: C.e1;1."~~r-:$u1te·43oO
                                                301 ·crarit:Streef                                         ..   ,
                                                Pittsburgh, .PA 1-521:9




               OR I G:lNIA;L
                                                                            ... ·   ·...




         IN THE COURT OF COMMON PLEA50F ALLEGHENYCOUNTY; PENNSYLVANIA
                          EA.MILY DIVISION~JUVENILE:SECTION



     bWAYNE'THOM'PSON,
                            Appellant,-,

I
              vs,                                                   SUPERJQJ,{ COURT'NO; }231 WDA.20J
I-
     KR1$'tA ABRAM,
I    Appellee,
I


                                                                                           October 28r 20"16

                                                      OPiNfON'

              On July 8; .2016 Appellant~    DWayne 'Thompson,.        :(hereinafter Father) ]~resented a. Motion




     HonerableKathryn.M, Hens-Greco on Allgµ$t !?, 2()1~ During th~ S@J~;h~~g,                                  .AppeU~~i

     Krista Abram :(heteirtafte:r Mother) also presented a Petition for. Special Relief.requesting: this

     court 10 vacatetheorder entered on May 3;_ 2016. After .consideration:of the. motions and=the



     Petition to Modify Protection from Abuse. As, to Mother's.Petition for Speq1~LRelif,freQ~~tu1g

     tha;Uva"Qaf~ myorder-ofcourt enteredon May~; :201~~ lgranted thepetitionand vacated the May



,:
I.
              Father appeals my, 'order entered on July·$, 2:')16, in, w.hi4 l d~.ni-~4                hi.s   ¥,i>t;iffi· for.
                    •   •                    •         ••   I


     ~qri,t~mttt~dismissed hisJ~e"ti'tion· ta Modffy a Proteetienfrom Abuse Order and granted Mother~s

     Motion
       .
              ~9-Y"cat~
               .  ·~    D'.IY. Qr~kr.~t~re~. on May· ·3r .4_016..




     11 Page
                                                                      HISTOEY

            While the appeal.lnthis case involvesmy OrderofCourt'entered                                  ohJuly 13,:2016, tt:sbo-µf4

 be noted that this· case tnvolves. a :highly .contested and contentious cu~fqdy m~tter: that was

 oflgmally filed .orrMay 5~ ~()10: and :a Protection horn .Abuse Matter, :inc.hJi;iy -of the 'child' on .a transitional schet.hile" whid:t wa~ to
           ultimately: resul] fu F~fu~r hi);ving.partial rust~y of the child on, ~te.m~tmg,weekends
· ·\(:     ffom Friday' at 6';0()":f:J\f 'through Sunday at 6,00 P.M. '·To_e, r~9n.tptenda~on also i~ve·
           Mo_th¢r .m-d J:ath~.i: 'shared: 'legal ·cilst6Qy., Father•was to (:c,mpfu.te a parenting ptogtatti·,
             i         i   -                       !                  .   . !                                    ·.   :   .   .
             ·'




----;----,---·~---·.                  -   ---·-'       ---   -!-:--         ,-·   _:   .t •   --~         -~-·


~ Lr ~: g_ ;,,
7, On November \,.2oio, Motbex timely filed exceptions to· the hearing Officer's reporf and
      'recorttmendattons. M9ther fileda briefin support.QJher:~x~eptions on.Decembetl6,;2QlQ,.
       Fatherfiled a brief on' February 9; 2011.   ·                                    .

8'. On febr:va.ry TO,. 2011 after co~ig.er;itic;m of Mother's exeephons, Jb"e ·!:,r;je(s -and oral
    argument.Ldenied the exdepti.Qns and the recommendation c>f'thl;! Hearing Officer became
      ~ final.order   oJ eourr.

tt Stibseq_uently, F3-ther filed ,a. petition for contempt claiming. that Mother was not in.
   compliance -with 'tbe· custody order, Ort, May 4; 291Z, Hearfng: Officer Valles Joµnd that
      .Mother   was ·Il;I. contempt.    of court .. 'The Hearing: Officer ga:v.e· Father two· we~~~ds,      of
      additional custody        time,   Mother wasordered to strk~Y comply ih Qrder to· purge.            the
      contempt.

to. Between May of.2.QJ2.and September              ¢f2Ql2, J1µmey9us;      motions· and. petitions were file&
      by both parties regarding ciisto.dy of the· ·dJild. Both parties 'have Q\ad,e·· :ajlega.tions of
      abuse :t9. the, child, .resti.ltmg· in ref~qa.j~· ~Q. the Office o1 Chlldren, x'9µ;t;h~ and Families
      ,(CY:f) for-investigation ..Abuse has never been substantiated,

11. Mother' failed-to:        cqroply with. the, custody order, which re.$.µlted in Eathet having no
      'partial custody .b(!.~e_en May of 20ti:cmd .October cfZOl:2 .

t2. On Noverrib¢r,9,,i(>i2,:Fathefptesente.d an em~rg~cy- petition fot'sp.ecial relie( requesting
    the 1vfqtlv~r be.held in contempt of court for-failure to: comply With the (;µStQ(}y 'order. The
      courtordered that the-.¢ustody Qrt11~r was,
     ordered tc, $.tri.¢(Jy comply ·wfth the p.rovjsj_cm.of th~,ordertop.u.tge'her$el.f Qi .tb.~ contempt,

14. On <>.r.al:>Qut February 1( 2013~ Fa.tb~t filed .a motion ro. ·modify  th~ custody order. The
      parties were. ordered to attend .J.ll.~~tion Ori March 18;_2013. M9ther failed to pay forher
      share offhe mediation l.~, ~ the mediation -did not                 mlIJS~ l ordered that Fath~r ~h~J1.tld. 'continue to havepartia! ~tajy as. p·revfodsly
      orderedendI Imposeda s.aiwtfonqt$30         primary physical 0.1_st9dy- of Ule child and Mother partia.1 custody evety Weekend . from,
         Friday:at.6:00 until S!.lnn. ~haif of herself
          and the child'. The pefition alfoge.4. fu~t Fatherwas using and s¢U.ing:~girin the.presence
          of the .child .and. that he· was _pby.si~c:11 and" emotionally a~li$iv~·to tlw child. A temp.oraty
          PF A Otder'Wa& efft~~4 an~ a final' heating, Was sth~.d.uie·difor: July 30,. 2014.         ·     ·

    23~ The Ju~y :301h h~a.ring was continued.until      August 1:2, l014.

    24.:·0n  .A,µgµ~t i, 201-4, Mother filed, a Ci).i.npl~t for indirect· Crlmlnal :C~mtempt (It_r~cy .~s~o.dywas. awar.de4Jo M.ther, wfth Judge He!JS."Gte tlu!t f;ather ''inaji file. for·mgdi/ic~tio:n of.custody and :the:,ma.ijer:-$}1~µ be set before Judge
        'K-un .c1ar1     2$. Father     did not file .an appeal. as tp the .PFA Orderof the ICC Order. 'Instead, Father
           presented .a Petition: for Special Relief' ~foi:.e· m~ .on September 6, 20i4. Father reque·s ted
           reconsideration of the :et'A matter ;iv~rrfng lack of credibility. of the. Witnesses: and. :thal cl.
           witness did 110~ haveth~. opp9r,tµnity ta testify, As.Iwas no.tthejudg_e who:pre~Jd~4over
           the PEA matter, I -d.~le~f the 'Peti tion for :~p.ecial Relief- ·and -ordered that ·ti,_e ;.matt~..r .by·
           pr:e~n·t.e((~for~ Judge Hens-Creco,

     :Z?. dn.·May·14,20i5 Father: presented.an emergency moti_QI1.tovacate and .. expunge thefinal
           PFA order entered· ofi August 12; 20141 byJµdg~ He.ns-O.re!cO-l,>efore this court. I -denied
           this motion.

     28. On rune 3! 201"5., appellant presented his second emergency.motionfo vai::at:e,an·ct e)(;pqnge
         the final PF.A.order before Judge Hens-Greco. The:'motiQP.Wnifor.·
          C~pt~mpt:. Mothet presented a- Petition' for· Special Rclie(I sct,,ed\µ~d ithea,ring on the.
          rrt~tulrs for'.Jtily 8, 2016, I al~ ordered that    di~  md4ectc1rim~m1J.,;orrip4inrfiled'.by Krista.
          A;lbra~
            .;
                    a.gains~
                           ;.
                              appellant on: J~e.:2.3,.• -Wi.6
                                                           ~
                                                              tQ: be scheduled (iJposstble) . on Jµly
                                                                                                  .
                                                                                                      ~r-20i~.as:
                                                                                                      i
                                                                                                        ;




                                      ·----~        .. i ; - ----~----·-      - --·-··--·-------"--~
51 P;a ~·e---,.....
                       we.it ,Arthe conclusion: of .the .hearing, ..ap~ll'"1t w~!? arrested .for the m.dii.ect criminal
                       .complaint.                                       ·



                36; On July 8i:~0.16, M9th_eJ~ pro.se, requested that Ivacate ·tne-C)rdet,e.nt~~~l on May-3, 20i6,
                 . Whith-.g_ran_ted ,Father permission to deliver a telephone :to her; through her. att6rtU.\}l;
                    Mother $Q requested thatthechild not beforcedto make t~t~phc;,ne calls to FathetFath~
                    req~~te~ modification of the .A~gtist 12, ·ioi~ f.F,A- order .and that I hold Mother in
                    contempt for.failureto contply. Wit:h.th~:Or:4er·entered on Ma.y-3,2016,. A hearing on athe
                    .I():: was also held, Aftet ahearing µJ opencourt, I dismissed .the ICC lalso denled
                       ,Fa ther's ·iitotio't, for l:QJ;tf~mpt ~-J dismissed the petitj'oh fo modify Jfte pr9tec;tign. from.
                       .abuse.ordet. I:gr~~ed'.Mo'ther's-·petitiathifid vadl;fed the ~y-;3,. 2§)1(i order ofcourt.

               ~7;_ Qn: Augus t8; 2016, appellant filed .a notice. Qf; ~P.P~~t of the order ,entered on July a~ :2016,,
                       Appellant timely-fileia,toncii>e s_t.il~Mtofm~tters complained .of:on appeal.on Al!gµ_~l
' r-
                       22~·20t6.

                                            .MA TT.ERS.C'.OMPiAINED OF ON ~PEAL_.

                       f "'th~r .raises five issues. on ·appeal. In his fus.t assignment of error, :.Father. asserts that I

        erred.when.I heard, allowe~,.aifdgranted Mofuefs pro,se Motion to VacatEqPetitio11 for :S.~i~,




                       NexJ;.f~~er!,f.ates that I erred' when lheard, allowe.4.ran4gr_anteq..Motherl s_pic:He Motion

       to Y~c~t~ when she failed' to: appear .for the: presentation. of the motion, -violated the order, and.

       then'       filed a prose Motion t'oVata~, (J?e.titi9JJ· IorSpeeial.Relief)

                       In his: Wr.d matter .raised, Father -contends that 1 erred, when I; ~~roe4 his Motion for




                       F.m~ly,.'.Father contends         that} erted;wh~n    I ~.ho.wed' deilr bias for Mother and· np con~m·
                         I· ;                                          ., "\- -                         1     ; ·
       for the best n,itetesf.ofthe child ..
       -----------~-
                         r   '
                                        -   -   .,....     ? __ . __
                                                                               .
                                                                              ---.:. . -____._:...~--
       6(P a~e,
.   :   ·.:                                                                                                                      ::.   #    I!




                                                                     DIS.CUSSION

                            Father asserts that' Lerred when.I fteijrci, ~J}owed, and ·granted Mother's.pro'-s~ Motipn:tp




                 M ·Exhihlt,, language; from the Court,M.anu.~.l' :for the .A4µJ.t $ection of the Eam4y Division ,of ·the



                 m}amiiytii'v'tsfonCases.statesthat:

                            i'N.o: pro. se. motions will be ~q;ep.(~ fovolving,a:cause ofacticn 1n ·whkh ~: U.tigc\I!f
                            is. r:epr:es~le4. by CQ.~f       'Representation JI\ :a. parttcular cause of )l~tto1rw.il.l .~·
                            d'¢f¢~rni.ned on :th~ P~$1~ of the praecipefor' appearanc.e:filed t;>y t:he· ~ttorn~y/

                            F.~tner also attached ro.his response/as·ExhihW' d", a                2. .counsel.is ,qbli.g~tt;!q 'to submit to the appellate court' oill_Y'tbps~. ·i~!?lJ~~ -which he,
                  believes to possess .merit;.

 .,
,:             ;3_.    under no other circumstances are counsel.and dtentp!;!ntiitted. to present cipp.o!;ing
                       arguments,. as:may well h"p~rl i( ~QQ:u~re permitted to submit Qriefs; ani            ·

               4.- revieW:ing p.r_o _s~: .bl.'.i~fs of .counseled appellim.ts would Je~c:f tQ procedural
                   confusion @"~.dd~y:ir.(the:appellate proce~~becaus~ of Ure n~d-.fot tt"t~:court and
                   -the Commonwealth to- reviewandevaluate additional pm 'ee ~rids. Ellis, 534 Pa,
                   at 179-1$0,.616 A.2d at .i138:-l139,.

                        th.is,Co.ilit.held ih-,Ellis. that a ,fof~4~tin·a criminal case.maynot' confuse and .
                        . ciVerburq.¢11 the ·GQ~~ b.y filing,his, own pro- se briefs.at the .same)ill'.ll;!. W,s· CQUI)~l
                         is· filing briefs _for hint- 1a. Thereds no dgnttci lliat·.ty:pe of hyp~Jtl.:r~p:rt~ntation at
                      . tria] or on appeal, and the- decision wh~ther. to                        a,Uqw
                                                                                         .s~clthy~ri~ representation
                        i~within. the sowid" discretion -of the' trl~l (Q_qrt .                   u.
                                                                                       {Emphaskad.ded:)

                      'This Court; further. ¢x:pfam.~(i the ·tHis decision in Commonwetiltfr v. Roger_s~ s:37· Pa..
                       581; 645· A.id 4:2-3. (1994), in which. we: held that-the Su:p.enor= Court .m~y prohibit
                       th~.fiiin_g of pro .~e'b~iefs by appellantstepresenled.by cm~lQJ},.,.ppe~. tn.Rllgers;
                      our decision stated that we. may :r~uite that- app~~~, remain with · counsel
                      through the appeal. once co:tmsef h$"-fil¢4 .a b:ri~.f:be@~· to do' otherwise 'would
                      result in the coruusionartd oveibµr~ening o(th_e,c;:gµrt'ciescribed' mEilis.




                      'Even    ur had       refused to allow to_ Mother to present: 11: prose motion, she. would still have

      had the opportunity . to testify.and. be lwioi's
                                                                                                                                               :


      Onf~x: ·wWcli permitted,
                        f •   -;
                                              Father to ha~e tele·plloli.~ .tp_hta~ wjt}:t .bi$ -d~µghter,. receive "tnfortna ~oh
                                                                   ..        ..        :                 :                    .   :   .


      abou t- het: ediJcation,, and delfver .a pm.#m~ g'f~ to her.T would not.have entered such an. ~wfer
          ..            i     ·:                          .                                            ~          .                   .

      ---~--                                    ~--·-~·-·               ..   1-   .•       ---         :·-   --       ---~-
                                                                                                                           .   !




without Mother's, corisentdue fo the. existing;I?FA.. It was dear ·the at:theJuly $; 2016'hearing,

Mother Wasno fongerconsentjrl-g., Accerdtngly, even.if I erred' in allo:wirtg)tfqther to proceed.pro

s«, tlie erronv.~s harmless,

                      m .hls·~~Qnci..m~ttercompfained of oh.ap.p.eat appellant st~tes·th.at l erred when I heard,

the: presentation                 of fhe .rholionrvi.@Jgq.the   order, and then filed   a pro se Motion jo V~q.at~,
Wheth~r ·fylqtherappeared on May- ·3; f016·is' irrelevant In the' ~Qw·~ .of the presentation of




                      In. the third 'matter complained of on. -~PP~~l,   f .jili,_ey contends that I erred when I denied




·e:9_11~n.leg_ fqthe contact.               In . light of the tltiee.y¢arJ?FA Order entered after a.hearing.Inwhich

th~ Petition alleged.abuse of the .child,.Ifeltthat] c.o.414 no] compel Motherto                     forte the child h>:




.Pep.ti.on to-Mbd.ify Protection from Abuse Order, In-~ l~t assignment ofeiior;.Fathei: avers ~at

i erred w.hen I showed elearblas fpr. _M$,. :Abram and no concem.for the.best 'interest. ()f .th~· gµl(i..
                                                                                                                    '
I -Will         discuss Jh.~ tw<> matters together,

                      -iri,: Co~monwt!althv. Chiimi( om:Sup.erior Cpim_ hdd. !h~t.
                        -~




? [Pa ge'
L   • •   I "   '·:    • ,. : ~
                                    ····,·,                                                     .   \•




         "''Aftera final protectionorderis en tered, ~9·no motion Jo reconsider .or 'appealis:
          filed, thecourtno longer rehi._m~'jqri~di'c!:fon to vacate that order. Charnik~·92t A.-24
          i2l4, atl'.Zl7, (2007).: -rh~ court does, however; .have jurisdiction to r,::lq·dify 'a
         -pro_tepti9n ·fron} µ_~ .order at any· time after the· ·t.ilu)g                             ~ ..._.,              ~   .   - ....   ,:·                                ... - . _   ..   . .   -.




       With tesped: fo 1ili> Thomps.Qn;$ petition to modify the prot~PIJ :_fo;,m abuse
       otdet,.-un.f0rlunateiy1jt_~ th~ position.of this Courftihat I am ~a:ble to modlfy the
      PFAb:ecau$¢ Iw~s;~:wt the Judgewho presided Q.v,e:r ·tMi.h~rmg. Id1d not make
      th¢ d¢tenn.inc}'ij9.n;in1$ to· credibility of Witness.es and s~rfor:fu ... As much as· I feel
      u~~t- Mr. Thompson .should be .having: con.taC:t\\"iJh ~ daughter, there. is if PFA,
      :;m~ the only .contact .that:can.h~ppen; -~ wJt;h the.consent of Ms. Abrart» (See' pag~$
      66; and 61 of the tratfstript of tl\flµ(y ~;_ 2016-hearing)

                                              CONCLUSION'




                                          By the Court

                                           C/OCQ,_L
                                          -~--~-----~I·
                                          :_l